United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 02-2153
                               ___________

Randy G. Spencer,                     *
                                      *
            Appellant,                *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Steve Moore; Lea Pemberton; Shawna * Western District of Missouri.
Montgomery; Michael Kimbrough;        *
Kelley Steward; Krista Thompson;      *      [UNPUBLISHED]
Frank Dunnington; Harvey; Lori        *
Bergener; Norma Beck; Steve Cline;    *
Darcy Crees; Fontella Burton; Dale    *
Campbell; Janet Meyers; Gary Hoover; *
Lori Cox; CMS, Inc.; Shawna           *
Montgomery,                           *
                                      *
            Appellees.                *
                                 ___________

                       Submitted: July 5, 2002
                           Filed: July 9, 2002
                                ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.
       Missouri inmate Randy G. Spencer appeals from the district court’s1 dismissal
of his 42 U.S.C. § 1983 complaint under 28 U.S.C. § 1915A(b)(1) and (2). Upon
careful de novo review of the record, see Portley-El v. Brill, 288 F.3d 1063, 1065 (8th
Cir. 2002), we conclude that Spencer’s complaint was properly dismissed because it
failed to state a claim upon which relief could be granted.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The HONORABLE FERNANDO J. GAITAN, JR., United States District
Judge for the Western District of Missouri.
                                          -2-